Case 3:18-cv-07354-WHA Document 173-36 Filed 11/21/19 Page 1 of 9




                 EXHIBIT 34
     Case 3:18-cv-07354-WHA Document 173-36 Filed 11/21/19 Page 2 of 9


1            UNITED STATES DISTRICT COURT FOR THE
2               NORTHERN DISTRICT OF CALIFORNIA
3    ___________________________________________________
4
     Alicia Hernandez, et al.,
5
              Plaintiffs,
6
     vs.                                File No. 18-cv-07354
7
     Wells Fargo Bank, N.A.,
8
              Defendant.
9
     ___________________________________________________
10
11
12
13                      VIDEOTAPED DEPOSITION OF
14                           DIANE M. YOUNG
15
16
                         Taken on July 19, 2019
17
                         Commencing at 9:32 a.m.
18
19
20
21
22
23
24
25   REPORTED BY:         PAULA K. RICHTER, RMR, CRR, CRC

                                                                Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07354-WHA Document 173-36 Filed 11/21/19 Page 3 of 9


1    BY MR. BLOOMFIELD:                                          11:33:52

2    Q.   And what would that entail, creating that              11:33:52

3    pop-up for the HPA tool?                                    11:33:57

4                   MS. SMEDLEY:    Object to form.              11:33:59

5                   THE WITNESS:    It would have entailed       11:34:02

6    a technology update.                                        11:34:04

7    BY MR. BLOOMFIELD:                                          11:34:09

8    Q.   And how does the process for a technology              11:34:09

9    update work?                                                11:34:11

10                  MS. SMEDLEY:    Object to form.              11:34:13

11                  THE WITNESS:    So I'm not sure I            11:34:16

12   understood the question.      I'm sorry.                    11:34:25

13   BY MR. BLOOMFIELD:                                          11:34:27

14   Q.   In general, if you want to implement a                 11:34:27

15   technology update, what does that require?                  11:34:30

16   A.   It requires --                                         11:34:32

17                  MS. SMEDLEY:    Object to form.              11:34:34

18                  THE WITNESS:    It requires approval         11:34:35

19   for funding, so the funding would have to be                11:34:36

20   approved for that update.      And then you just would      11:34:44

21   have to -- once the funding is approved, then you           11:34:51

22   can move forward with the request for the                   11:34:56

23   technology update with our release management               11:34:57

24   team.                                                       11:35:05

25   BY MR. BLOOMFIELD:                                          11:35:05

                                                                Page 67

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07354-WHA Document 173-36 Filed 11/21/19 Page 4 of 9


1    Q.   Okay.    So until the funding is in place, it's        11:35:05

2    not possible to move forward with the technology            11:35:08

3    update; is that correct?                                    11:35:10

4    A.   That's correct.                                        11:35:11

5    Q.   And the funding that you refer to, where does          11:35:12

6    that money go?                                              11:35:25

7                    MS. SMEDLEY:   Object to form.              11:35:27

8                    THE WITNESS:   Where does it go?            11:35:30

9    It --                                                       11:35:32

10   BY MR. BLOOMFIELD:                                          11:35:32

11   Q.   Why is funding required?                               11:35:32

12   A.   Because there's a --                                   11:35:34

13                   MS. SMEDLEY:   Object to form.              11:35:35

14                   THE WITNESS:   There's a cost               11:35:37

15   involved for making the updates to the system, and          11:35:39

16   that cost covers a number of different components.          11:35:43

17   The testers, the people who write the test                  11:35:50

18   scripts.     I mean, a number of different costs are        11:35:56

19   involved.                                                   11:36:00

20   BY MR. BLOOMFIELD:                                          11:36:00

21   Q.   So is that a matter of allocating internal             11:36:01

22   Wells Fargo resources?                                      11:36:04

23                   MS. SMEDLEY:   Object to form.              11:36:08

24                   THE WITNESS:   Yes.                         11:36:09

25   BY MR. BLOOMFIELD:                                          11:36:12

                                                                Page 68

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07354-WHA Document 173-36 Filed 11/21/19 Page 5 of 9


1    Q.   So in other words, funding could refer to the          11:36:13

2    time that's being spent by Wells Fargo's                    11:36:20

3    technology people to actually do the programming            11:36:25

4    or the -- whatever it takes to actually execute             11:36:30

5    the technology update; is that correct?                     11:36:33

6                    MS. SMEDLEY:   Object to form.              11:36:35

7                    THE WITNESS:   That's correct.              11:36:37

8                    (Exhibit 364 was marked for                 11:36:57

9    identification.)                                            11:37:08

10   BY MR. BLOOMFIELD:                                          11:37:08

11   Q.   Ms. Young, you've been handed what's been              11:37:35

12   marked as Exhibit 364.     Please let me know when          11:37:38

13   you're ready to discuss it.                                 11:37:45

14   A.   I'm ready.                                             11:37:46

15   Q.   This looks like an e-mail that you sent to             11:37:47

16   yourself and Tom Wayne on November 13th, 2014; is           11:37:55

17   that correct?                                               11:38:05

18   A.   Correct.                                               11:38:06

19   Q.   And what was the purpose of this e-mail?               11:38:06

20   A.   For me to have a better understanding of what          11:38:13

21   they were requesting.                                       11:38:23

22   Q.   Was Tom part of the unit that was requesting           11:38:23

23   this change?                                                11:38:34

24                   MS. SMEDLEY:   Object to form.              11:38:36

25                   THE WITNESS:   Yes.                         11:38:37

                                                                Page 69

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07354-WHA Document 173-36 Filed 11/21/19 Page 6 of 9


1    couldn't answer.     So, for example, how we arrived        12:14:30

2    at a dollar amount, if there was a component of             12:14:34

3    that that we didn't have an answer for, then we             12:14:37

4    would be rescheduled to re-present.                         12:14:41

5    BY MR. BLOOMFIELD:                                          12:14:44

6    Q.   Okay.   So it was likely a follow-up to the            12:14:44

7    January 26th business review?                               12:14:47

8    A.   Yes.                                                   12:14:50

9                   MS. SMEDLEY:   Object to form.               12:14:51

10   BY MR. BLOOMFIELD:                                          12:14:59

11   Q.   Now, I note in Exhibit 369 the requesting              12:15:00

12   unit is listed as HPU rather than liquidations.             12:15:10

13   Do you know why that change was made?                       12:15:14

14                  MS. SMEDLEY:   Object to form.               12:15:23

15                  THE WITNESS:   I don't -- I remember         12:15:25

16   that there was conversation about which unit                12:15:27

17   should be responsible for the funding, but I --             12:15:32

18   and I believe that that may be why it was rolled            12:15:39

19   up into the HPU.                                            12:15:45

20   BY MR. BLOOMFIELD:                                          12:15:47

21   Q.   And that conversation was whether it should            12:15:47

22   be liquidations or HPU, in your recollection?               12:15:49

23   A.   Yes.                                                   12:15:53

24   Q.   And what was the result of your January 30th           12:15:54

25   presentation at the business case review with               12:16:04

                                                                Page 91

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07354-WHA Document 173-36 Filed 11/21/19 Page 7 of 9


1    Ms. Menon?                                                  12:16:12

2                   MS. SMEDLEY:   Object to form.               12:16:14

3                   THE WITNESS:   We did not have               12:16:15

4    funding.                                                    12:16:17

5    BY MR. BLOOMFIELD:                                          12:16:21

6    Q.    Were you informed of that decision at the             12:16:21

7    business case review?                                       12:16:24

8                   MS. SMEDLEY:   Object to form.               12:16:26

9                   THE WITNESS:   No, I don't believe           12:16:28

10   so.                                                         12:16:32

11   BY MR. BLOOMFIELD:                                          12:16:32

12   Q.    Do you remember when you were informed?               12:16:33

13                  MS. SMEDLEY:   Object to form.               12:16:35

14                  THE WITNESS:   It was after the fact,        12:16:38

15   but I don't remember how long after the fact.               12:16:42

16   Possibly a week to two weeks.                               12:16:47

17   BY MR. BLOOMFIELD:                                          12:16:53

18   Q.    And who informed you?                                 12:16:53

19                  MS. SMEDLEY:   Object to form.               12:16:57

20                  THE WITNESS:   I think -- I think it         12:17:00

21   was Stephanie Day, who worked in our finance area           12:17:02

22   of the PMO.                                                 12:17:08

23   BY MR. BLOOMFIELD:                                          12:17:11

24   Q.    And is she the person that generally relays           12:17:11

25   that information --                                         12:17:16

                                                                Page 92

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07354-WHA Document 173-36 Filed 11/21/19 Page 8 of 9


1                  MS. SMEDLEY:    Object to form.               02:00:01

2                  THE WITNESS:    Yes.                          02:00:04

3    BY MR. BLOOMFIELD:                                          02:00:04

4    Q.   And the project was expected to impact in              02:00:08

5    excess of a quarter million loans, according to             02:00:14

6    this table at the top; is that correct?                     02:00:18

7                  MS. SMEDLEY:    Object to form.               02:00:21

8                  THE WITNESS:    Yes.                          02:00:22

9    BY MR. BLOOMFIELD:                                          02:00:22

10   Q.   In your experience, is roughly $62,000 a lot           02:00:32

11   of money to seek for the funding of one of your             02:00:37

12   projects?                                                   02:00:42

13                 MS. SMEDLEY:    Object to form.               02:00:43

14                 THE WITNESS:    Are you asking one of         02:00:47

15   my projects specifically or a project in general?           02:00:48

16   BY MR. BLOOMFIELD:                                          02:00:51

17   Q.   Well, first -- first you specifically and              02:00:51

18   then I'll ask about in general.                             02:00:54

19   A.   No, it isn't.                                          02:00:58

20   Q.   And what about for projects in general?                02:01:00

21   A.   No.                                                    02:01:06

22   Q.   Did it surprise you that a request for this            02:01:06

23   relatively small amount of funding was rejected in          02:01:24

24   this case?                                                  02:01:29

25                 MS. SMEDLEY:    Object to form.               02:01:31

                                                               Page 118

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07354-WHA Document 173-36 Filed 11/21/19 Page 9 of 9


1                        REPORTER'S CERTIFICATE
2
     STATE OF MINNESOTA          )
3                                ) ss.
     COUNTY OF RAMSEY            )
4
5           I hereby certify that I reported the
     VIDEOTAPED DEPOSITION OF DIANE M. YOUNG, on July 19,
6    2019, in Minneapolis, Minnesota, and that the
     witness was by me first duly sworn to tell the whole
7    truth;
8           That the testimony was transcribed by me and
     is a true record of the testimony of the witness;
9
            That the cost of the original has been
10   charged to the party who noticed the deposition, and
     that all parties who ordered copies have been
11   charged at the same rate for such copies;
12          That I am not a relative or employee or
     attorney or counsel of any of the parties, or a
13   relative or employee of such attorney or counsel;
14          That I am not financially interested in the
     action and have no contract with the parties,
15   attorneys, or persons with an interest in the action
     that affects or has a substantial tendency to affect
16   my impartiality;
17          That the right to read and sign the
     deposition by the witness was reserved.
18
19          WITNESS MY HAND AND SEAL this 6th day of
     August, 2019.
20
21
22
23            <%17965,Signature%>
24            Paula K. Richter, RMR, CRR, CRC
              Notary Public, Ramsey County, Minnesota
25            My Commission Expires January 31, 2021

                                                              Page 170

                              Veritext Legal Solutions
                                   866 299-5127
